NO. 07-05-0379-CR

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL A

NOVEMBER 3, 2005

______________________________


JAMAAL DONTE MAYES, APPELLANT

V.

THE STATE OF TEXAS, APPELLEE


_________________________________

FROM THE 251ST DISTRICT COURT OF POTTER COUNTY;

NO. 50,573-C; HONORABLE PATRICK A. PIRTLE, JUDGE

_______________________________

Before REAVIS and CAMPBELL and HANCOCK, JJ.
ABATEMENT AND REMAND
	Appellant Jamaal Donte Mayes filed a timely pro se "motion of notice of appeal"
challenging the trial court's order revoking community supervision and sentencing him to
two years confinement in a state jail facility and a $2,000 fine.  This Court notified appellant
by letter dated October 24, 2005, that a docketing statement had not yet been filed. 
Appellant responded by letter and returned the blank docketing statement explaining he
did not understand how to complete it and inquiring whether counsel had been appointed
to represent him in this appeal. (1)  Appellant also requested appointment of counsel to
represent him in this appeal.  In the interest of judicial efficiency, we abate this appeal and
remand the cause to the trial court to conduct a hearing and determine whether appellant
is indigent and entitled to appointed counsel to represent him in this appeal.
	Should the trial court determine that appellant is indigent and wants to pursue this
appeal, then it shall appoint counsel.  If counsel is appointed, the name, address,
telephone number, and state bar number of said counsel shall be included in the order
appointing counsel.  Finally, the trial court shall execute findings of fact, conclusions of law,
and any orders it may enter regarding the aforementioned issues and cause them to be
included in a supplemental clerk's record.  The supplemental clerk's record shall be filed
with the clerk of this Court on or before Friday, November 18, 2005.
	It is so ordered.
							Per Curiam
Do not publish. 
1. Appointed counsel filed a notice of appeal in companion case bearing appellate
cause number 07-05-0383-CR, trial court number 50,884-C, which was dismissed because
that trial resulted in a not guilty verdict.